Pee Cueiam.
This suit was brought in the Eirst District Court of Hudson county to recover damages for personal injuries. The trial with a jury resulted in a verdict and judgment for the plaintiff for $175. The defendant appeals and alleges, as a ground of appeal, that the trial court erred in refusing to direct a verdict in favor of the defendant, on the ground there was no evidence of negligence shown on the part of the defendant. This we think is so, and the judgment will be reversed. The plaintiff was a passenger of the defendant company on the 28th of November, 1928. At the Hudson Place Terminal in Hoboken, the bus being stopped, the plaintiff attempted to alight from the bus, when she was injured. She testified to the occurrence as follows: "Q: When you arrived at the terminal was the car stopped when you alighted? A. Yes, sir. Q. Now, just describe as best you can to the court and jury when you got out of this ear just how you did it ? A. Well, I walked out after a couple—a couple of people walked out *257before me, and I walked along the bus and held on the pole. There was a little step on the platform, and I stepped on the platform and then I put my foot out and I stepped and slipped down and the other foot was inside * *
In the testimony sent up in the paper book with the appeal, there is no suggestion that any of the appliances of the bus connected with the platform or steps were defective or out of order, causing the plaintiff to slip down on the steps of the bus, when she alighted therefrom.
The judgment of the First Judicial District Court of Hudson county is therefore reversed.